                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


DAVID SCOTT,                                     )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )   Case No. 16-CV-844-SMY-RJD
                                                 )
P.H. KEHOE,                                      )
                                                 )
                       Defendant.                )
                                                 )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“R&R”) of United

States Magistrate Judge Reona J. Daly (Doc. 64), recommending the dismissal of this action with

prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.         No

objections have been filed to the R&R. See 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b)(2); SDIL-

LR 73.1(b). For the following reasons, the R&R is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report and Recommendation. See Thomas v.

Arn, 474 U.S. 140 (1985). Instead, the Court reviews the R&R for clear error. Johnson v. Zema

Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Plaintiff has

failed to prosecute his case. The Court finds no clear error in Judge Daly’s findings, analysis or


                                           Page 1 of 2
conclusions, and adopts her Report and Recommendation in its entirety. Accordingly, Plaintiff's

case is DISMISSED with prejudice and the Clerk of Court is DIRECTED to enter judgment

accordingly.

       IT IS SO ORDERED.

       DATED: October 2, 2018
                                                   s/ Staci M. Yandle
                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 2 of 2
